Citation Nr: 0831193	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of a head 
injury, with a dissociative reaction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from July 1989 to March 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2007, the Board remanded 
this case for the veteran to be afforded appropriate 
notification pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied service 
connection for residuals of a head injury with a dissociative 
reaction.  A notice of disagreement was not received within 
the subsequent one-year period.

2.  Evidence submitted since the RO's December 1990 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 1990 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has not been received since the 
RO's December 1990 rating decision; thus, the claim of 
service connection for residuals of a head injury, with a 
dissociative reaction is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in March 2003 was sent to the claimant.  
Thereafter, additional VCAA notification letters were sent in 
April and September 2007 which fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification 
letters: (1) informed the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informed the claimant about the information and 
evidence that VA will seek to provide; and (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  The Board remanded this case for appropriate Kent 
notice to be sent.  This action was accomplished in April and 
September 2007.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
September 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board recognizes that the veteran's representative 
believes that the VCAA notification was confusing.  However, 
in reviewing the three VCAA letters cumulatively, the Board 
finds that the veteran has been adequately notified and 
assisted in this case.  


New and Material

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).

In a December 1990 rating decision, the RO denied service 
connection for residuals of a head injury, with a 
dissociative reaction.  The RO indicated that the veteran had 
suffered an injury prior to service in 1987.  He had a series 
of disassociated reactions, trance-like states, selective 
amnesia, and fugue states.  During service, the veteran was 
also shown to have those symptoms.  An extensive physical 
evaluation failed to support the possibility that his 
symptoms were the result of complex partial seizures or other 
epileptic-form phenomena.  The primary diagnosis was revised 
to dissociative disorder in service.  The Medical Board's 
opinion noted that the veteran's condition manifested itself 
by mild interference of social inadaptability and mild 
interference of civilian industrial inadaptability.  The 
Medical Board determined that the disability existed prior to 
entry and was not progressive at a rate greater than what was 
usual for such a disorder and, therefore, was considered to 
have been neither incurred nor aggravated by active military 
duty.  

The evidence of record at the time of the RO's December 1990 
decision consisted of the service medical records, a post-
service July 1990 VA examination report, and the veteran's 
contentions that his head injury and dissociative disorder 
were incurred or aggravated during service.  

A notice of disagreement was not received within the 
subsequent one-year period of the .  Therefore, the RO's 
December 1990 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran's claimed disability, 
residuals of a head injury, with a dissociative reaction, 
preexisted service, was symptomatic during service, but it 
did not increase in disability beyond the natural progress of 
the disease.   

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of duplicate service records and duplicate contentions.  
Clearly, neither of these is new and material.  

In addition, the veteran submitted private medical evidence 
dated in September 2004.  This clinical record shows that the 
examiner noted that the veteran reported to the examiner that 
he had a dissociative disorder, not otherwise specified, 
during service.  The examiner noted in quotation marks that 
the veteran stated that he "never had it before."  The 
veteran indicated that he was discharged to the military.  
The examiner described the veteran's current employment, 
family, and social situations as well as his symptoms.  The 
diagnosis was dissociative disorder, not otherwise specified, 
by history.  The examiner provided no independent medical 
opinion as to whether the dissociative disorder, not 
otherwise specified, was initially incurred inservice or 
whether it was aggravated in service.  In fact, the diagnosis 
was by history only.  Thus, while the veteran submitted 
medical evidence reflecting a diagnosis of a history of 
dissociative disorder, not otherwise specified, the 
examiner's report of such was just essentially a 
transcription of the veteran's personally provided history, 
the same as if he provided it himself.  As noted, the 
examiner additionally used quotations marks to delineate that 
it was the veteran who stated that he had not had the 
disorder prior to the military.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect.  There is no competent evidence that 
shows that the veteran's residuals of a head injury, with a 
dissociative reaction, was initially manifest during service, 
or whether preexisting, residuals of a head injury, with a 
dissociative reaction, underwent an increase in disability 
during service and the increase in disability was not due to 
the natural progress of the disease.

In sum, the veteran submitted duplicate evidence and evidence 
which is not material to the claim.  

New and material evidence has not been received since the 
RO's December 1990 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.




ORDER

The application to reopen the claim of service connection for 
service connection for residuals of a head injury, with a 
dissociative reaction is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


